         Case 6:18-cv-01287-CL         Document 58       Filed 03/11/21     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

JASON DOUGLAS SKAGGS,

               Petitioner,                             Case No. 6:18-cv-01287-CL

               v.                                      ORDER

MR. BOWSER; BRIDGETT
AMSBERRY, Superintendent TRCI,

            Respondent.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mark D. Clarke filed a Findings and Recommendation (ECF No. 51),

and the matter is now before this Court on Petitioner’s objections. See 28 U.S.C. § 636(b)(1)(B),

Fed. R. Civ. P. 72(b). The Court reviews de novo. United States v. Bernhardt, 840 F.2d 1441, 1445

(9th Cir. 1988). The Court finds no error and concludes the report is correct.

       Magistrate Judge Clarke’s Findings and Recommendation (ECF No. 51) is adopted in full.

The Petition for Writ of Habeas Corpus (ECF No. 1) is DENIED and the Court declines to issue a

Certificate of Appealability because Petitioner has not made a substantial showing of the denial of

a constitutional right pursuant to 28 U.S.C. § 2253(c)(2).




1 –ORDER
       Case 6:18-cv-01287-CL     Document 58     Filed 03/11/21     Page 2 of 2




IT IS SO ORDERED.

     DATED this 11th day of March, 2021.



                                      __s/Michael J. McShane_________________
                                               Michael McShane
                                           United States District Judge




2 –ORDER
